Russell, J.
1. Only such substantial compliance with the provisions of the act of 1899 (Acts 1899, p. 74), requiring notice to be given to municipal corporations of claims for damages against them, is necessary as will enable the municipality to fully investigate the claim and to determine whether it prefers to adjust the claim without suit or to contest its validity in the courts.
2, The requirement that the notice shall state the negligence which caused the damage was sufficiently complied with in this case, and it was error to nonsuit the plaintiff upon the ground that the statement of the cause of the injury was not sufficiently specific. One who claims damages against a municipality is not required to do more than state definitely and specifically all the facts upon which he bases his claim. The form of the notice is not amenable to the strict rules of pleadings; it is intended only to state such facts as will enable the municipality to promptly investigate for itself the merits of the claim. See Smith v. Elberton, 5 Ga. App. 286; Langley v. Augusta, 118 Ga. 590 (11), (45 S. E. 486). Judgment reversed.
B. II. Abrahams, Osborne £• Lawrence, for plaintiff.
Samuel B. Adams, for defendant.